 1                              UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3   GREGORY STIEGLER,                                    Case No. 2:14-cv-01274-APG-DJA
 4                        Petitioner,
           v.                                             ORDER
 5
     WARDEN NEVEN, et al.,                                (ECF No. 62)
 6
                          Respondents.
 7

 8          I HEREBY GRANT the respondents’ Motion for an Extension of Time (ECF No. 62). The
 9   respondents will have until June 3, 2021 to answer the remaining claims in Petitioner’s amended
10   petition. Petitioner will have 45 days after service of the respondents’ answer to file a reply in
11   support of the amended petition.
12          Dated: April 28, 2021
13
                                                         ANDREW P. GORDON
14                                                       UNITED STATES DISTRICT JUDGE
15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                     1
